CERTIFYING QUESTION

PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.125, we certify the following question to be of great public importance:
Are property owners who have recovered final judgments against the State of Florida in inverse condemnation proceedings constitutionally entitled to invoke the remedies provided in section 74.091, Florida Statutes, without first petitioning the Legislature to appropriate such funds pursuant to section 11.066, Florida Statutes?
GROSS, HAZOURI and CONNER, JJ., concur.